—In an action to foreclose a mortgage, the defendants Samuel L. Gowrie, Heather Gowrie, Natasha Devine, Sharon Devine, Sherwin Gowrie, and Simone Gowrie appeal from an order of the Supreme Court, Queens County (Agate, J.), dated February 25, 2011, which denied their motion to vacate a judgment of foreclosure and sale of the same court dated November 4, 2009, entered upon their default in answering the complaint.
Ordered that the order is affirmed, with costs.
A defendant seeking to vacate a default in answering the complaint must demonstrate a reasonable excuse for the default and a potentially meritorious defense to the action (see Tuthill Fin., L.P. v Ujueta, 102 AD3d 765 [2013]; Deutsche Bank Natl. Trust Co. v Luden, 91 AD3d 701 [2012]). Here, the Supreme Court properly denied the appellants’ motion to vacate the judgment of foreclosure and sale entered upon their default in answering upon correctly determining that they were duly served with process and failed to establish a reasonable excuse for their default. Accordingly, we need not determine whether the appellants demonstrated a potentially meritorious defense (see Deutsche Bank Natl. Trust Co. v Pietranico, 102 AD3d 724 [2013]; US Bank N.A. v Stewart, 97 AD3d 740 [2012]).
The appellants’ remaining contentions are without merit. Rivera, J.E, Leventhal, Austin and Miller, JJ., concur. [Prior Case History: 2011 NY Slip Op 30658(U).]